Case 3:19-cv-02736-S-BN Document 24 Filed 09/03/20 Pagelofi1 PagelD 236

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
GUSTAVO ARIAS,
Plaintiff,
Vv, No. 3:19-ev-2736-S-BN

WELLS FARGO BANK, N.A.,

04 0G) 029 069 GO) G7 600 G3 O63 609

Defendant.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Magistrate Judge issued Findings, Conclusions, and Recommendation in
this case, dated July 238, 2020 [ECF No, 22], No objections were filed. The Court has
reviewed the Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court accepts the Findings, Conclusions, and Recommendation of the

Hats

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

United States Magistrate Judge.
SO ORDERED.

SIGNED September 3 , 2020

 

 

 
